          Case 7:20-cr-00545-PMH Document 27 Filed 11/02/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                       -X



 UNITED STATES OF AMERICA,                                           CONSENT TO PROCEED BY
                                                                     VmEO OR TELE CONFERENCE
                       -against-


                                                                     7:20-cr-00545-VBP   p/'uH-
Christopher Dennis
                       Defendant(s).
                                                       -X


Defendant Christopher Dennis hereby voluntarily consents to participate in the following
proceeding via IZI videoconferencing or ^ teleconferencing:


D Initial Appearance Before a Judicial Officer

!Xi Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
       Indictment Form)

D Guilty Plea/Change of Plea Hearing

D Bail/Detentlon Hearing

d Conference Before a Judicial Officer - Assignment of Counsel




/s C^^\l^ V^^ i^fi-^ 9L'^; [^L
                Defendant's Counsel's Signature
Deferidant's Signature ^ ^^-\^
           ^— O-drtr^Art-^ '•«/^ ^ \1—P I T^/Ji-f-l~ft^ /"I ym + ^




(Judge may obtain verbal cbn'sent on
Record and Sign for Defendant)



Print Defendant's Name                                Print Counsel's Name



      proceeding was conducted by reliable video or tejj^hc              rencing-t^eBho log$r.

            -7^?
Dat
                                                                     ^
                                                      UlT^st-f^t Judge/U/^ Magistrate Judge
                                        ^ -
     Case 7:20-cr-00545-PMH Document 27 Filed 11/02/20 Page 2 of 2




                                                           'y i_rJLj*\_t


                                          -ATTORNEYS AT LAW—

FRANCIS L. O'REILLY 41 UNQUOWA PLACE
JANE FORD SHAW FA1RPIBLD/ CT 06824
JUSTINPUGH "raL~(203')3i9':0707
                                                                                      FAX: (203) 319-0128
 November 2,2020




 Honorable Philip M. Halpern
 United States District Court
 Southern District of New York
 300 Quarropas Street
 White Plains. NY 10601

 Re: United States v. Christopher Dennis
        DK#7:20CR545(PMH)

 Dear Judge Halpem:

         Please be informed I have discussed with Mr. Dennis his right to be present in person at
 the arraignment and initial hearing this morning and he has agreed to waive his right to an in
 person hearing and he has agreed to proceed telephonically.

 Very truly yours




                                      www.oreillyandshaw.com
